Title: To George Washington from John Hancock, 29 January 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia January 29th 1776.

The Congress have received your letter of the 19th Instant, and highly commend your prudence and zeal in applying to the Governments of New Hampshire Massachusetts bay and Connecticut to raise forces for the service of Canada at this exigency. They have fond hopes by the zeal and alacrity of those Colonies troops will be forwarded with such expedition as will not only succour our friends but in some measure retrieve our loss and put us in possession of Quebec before our enemies can receive reinforcements.
The Congress have agreed to add the Massachusetts regiment to the forces they at first destined for Canada; this is the more Necessary as it is now uncertain whether two batallions as was expected, can be raised out of the troops in that country. But they do not by this mean to weaken your Army. They have therefore ordered that the three regiments you applied for from Massachusetts bay New Hampshire and Connecticut shall be exclusive of the thirteen wanted for the army at Cambridge.
By the latest advices from England it appears that administration are determined to exert themselves and to send a considerable force against us next Spring, though at the same time

they pretend to say that they will offer terms of accommodation and mean only by their armament to enforce their terms.
It behoves us therefore to be ready to receive them. For should an accommodation take place the terms will be severe or favourable in proportion to our ability to resist.
The Congress highly approve your sending general Lee to the assistance of New York as a measure judicious and necessary and have also appointed three of their body to repair to New York and confer with General Lee and the committee of Safety of New York on the subject of putting that colony in a posture of defence.
General Prescot arrived here last thursday and is this day ordered into close confinement in the goal of this city.
I must beg leave to Refer you to the Inclos’d Resolutions—I Send by this Express Commiss[ion]s for the Massach[usett]s Battalion, & the Money order’d, to the Assembly. I have the honour to be with the greatest Esteem Sir Your most Obedt hume sevt

John Hancock Presidt

